Exhibit 10 (pp)
(AGILYSYS LOGO) [l39868l3986802.gif]



         
To:
       
 
  (Name of Recipient)

     There hereby is granted to you, as an officer or employee of Agilysys, Inc.
(the “Company”) or a Subsidiary of the Company, a stock-settled stock
appreciation right (the “SSAR”) to purchase                      Company Common
Shares, without par value (the “Shares”), at a price of $                    
per share (the “Exercise Price”). This SSAR is granted to you pursuant to the
Agilysys, Inc. 2006 Stock Incentive Plan, as amended from time to time (the
“Plan”), and is subject to the terms and conditions set forth in the Agreement
below.
Date of Grant:                                         
     Please be sure to consult with your tax or legal advisors before exercising
any SSARs hereunder. Please acknowledge your acceptance of the terms of this
SSAR by signing on the reverse side.
AGILYSYS, INC.

         
By:
   
 
  Martin F. Ellis President and Chief Executive Officer    



 
STOCK APPRECIATION RIGHT AGREEMENT
     THIS AGREEMENT is entered into as of the date of grant set forth above by
and between the Company and the Recipient named above. Terms not defined herein
have the meanings ascribed to such terms in the Plan.
1. Grant of SSAR. Effective as of the date of grant set forth above, the Company
grants to the Recipient, upon the terms and subject to the conditions set forth
hereinafter, the right to gains above the Exercise Price on the number of Shares
set forth above.
2. Term. The term of the SSAR shall be for a period of [     ] years from the
date of grant, and the SSAR shall expire at the close of regular business hours
at the Company’s principal office on the last day of the term of the SSAR, or,
if earlier, on the applicable expiration date provided for in sections 4 and 5
hereof.
3. Vesting. Except as otherwise provided herein, the SSAR shall become
exercisable with respect to the number of Shares indicated as of the date
indicated opposite such number below:

      Number of Shares   Date as of As to Which SSAR   Which SSAR May be
Exercised   May be Exercised                  

4. Exercisability. To the extent that the SSAR has become exercisable with
respect to a number of Shares, as provided herein, the SSAR may thereafter be
exercised by the Recipient either as to all or any part of such Shares at any
time or from time-to-time prior to expiration or other termination of the SSAR.
Except as provided in sections 4 and 5 hereof, the SSAR may not be exercised at
any time unless the Recipient shall be an employee of the Company or a
Subsidiary (an “Employee”) at such time. So long as the Recipient shall continue
to be an Employee, the SSAR shall not be affected by (a) any temporary leave of
absence approved in writing by the Company or one of its Subsidiaries, or
(b) any change of duties or position (including transfer to or from a
Subsidiary).
     If the Recipient ceases to be an Employee by reason of his Retirement, all
Vested SSAR shall remain exercisable, and the Recipient’s right to exercise
Vested SSAR shall terminate upon the last day of the term of the SSAR.
Non-Vested SSAR shall continue to Vest as provided in section 3, but such SSAR
shall be exercisable for two (2) years from the date that such SSAR Vests or, if
shorter, until the last day of the term of the SSAR, and the Recipient’s right
to exercise such SSAR shall terminate thereafter.
     If the Recipient ceases to be an Employee due to his Disability, the SSAR
shall be deemed Vested with respect to all Shares then subject to the SSAR, and
the Recipient’s right to exercise the SSAR shall terminate upon the earlier of
the date that is one (1) year from the date of such cessation of employment or
the last day of the term of the SSAR.
     If the Recipient ceases to be an Employee by reason of his termination for
Cause, this SSAR shall terminate immediately upon such termination.
     If the Recipient ceases to be an Employee for any reason other than his
death, Disability, Retirement, or termination for Cause, the SSAR may be
exercised only to the extent of the exercise rights, if any, which had accrued
as of the date of such cessation pursuant to section 3 hereof and which have not
theretofore been exercised; provided, however, that upon written request, the
Committee may in its absolute discretion determine (but shall be under no
obligation to determine) that such accrued exercise rights shall be deemed to
include additional Shares covered by the SSAR. Upon any such cessation of
employment, such accrued exercise rights shall in any event terminate upon the
earlier of the date that is ninety (90) days from the date of such cessation of
employment or the last day of the term of the SSAR.
     Nothing contained in this Agreement shall confer upon the Recipient any
right to continue in the employ of the Company or any of its Subsidiaries, or to
limit or interfere in any way with the right of the Company or any such
Subsidiary to terminate his employment at any time, with or without Cause.
5. Death of Recipient. If the Recipient dies while an Employee, such person or
persons as shall have acquired, by will or by the laws of descent and
distribution, the right to exercise the SSAR (the “Personal Representative”)
shall be entitled to exercise the SSAR as to all of the Shares then subject to
the SSAR. Such exercise rights shall terminate upon the earlier of the date one
(1) year from the date of the Recipient’s death or the last day of the term of
the SSAR. If, after Retirement, the Recipient dies prior to the last day of the
term of the SSAR, the Personal Representative shall be entitled to exercise all
unexercised SSAR, and such SSAR shall remain exercisable, for the greater of the
remainder of the exercise period (as applicable) or one (1) year from the date
of the Recipient’s death, but in no event shall the SSAR be exercisable after
the last day of the term of the SSAR. If the Recipient dies during the one
(1) year period commencing on the date of his termination due to his Disability,
the Personal Representative shall be entitled to exercise the SSAR, and such
SSAR shall remain exercisable until one (1) year from the date of such death,
but in no event shall the SSAR be exercisable after the last day of the term of
the SSAR.



 



--------------------------------------------------------------------------------



 



6. Vesting Acceleration and Waiver of Terms and Conditions. Upon a Change in
Control, this SSAR shall become fully exercisable as to all Shares then subject
to the SSAR. The Committee also has the power and authority to waive or
accelerate the vesting provisions of the SSAR, or to waive or modify the other
terms and conditions of and restrictions and limitations on the SSAR, provided
such waiver or modification is not inconsistent with the terms of the Plan and
any operative employment agreement.
     Method of Exercise. The SSAR may be exercised by delivery to the Secretary
or Assistant Secretary of the Company at its principal office, 28925 Fountain
Parkway, Solon, Ohio 44139, of a completed Notice of Exercise of SSAR
(obtainable from the Secretary of the Company) by or on behalf of the person
entitled to exercise the SSAR, setting forth the number of Shares with respect
to which the SSAR. The SSAR will be settled in shares of the Company’s Common
Stock, net of the Exercise Price and any required tax withholding.
7. Issuance of Shares. Upon receipt by the Company prior to expiration of the
SSAR of a duly completed Notice of Exercise of SSAR and, with respect to any
SSAR exercised by any person other than the Recipient, by proof satisfactory to
the Committee of the right of such person to exercise the SSAR, and subject to
section 9 hereof, the Company shall cause its transfer agent to enter in its
books and records on behalf of the Recipient the net number of Shares derived
after accounting for the Exercise Price and any required tax withholding. The
Recipient or such other person exercising the SSAR shall not have any of the
rights of a shareholder with respect to the Shares covered by the SSAR until
such Shares are book-entered on behalf of the Recipient or such other person
exercising the SSAR.
8. Regulatory Compliance. The Recipient hereby agrees that the Company shall not
be obligated to issue any Shares upon exercise of the SSAR if such issuance
would cause the Company to violate any federal or state law or any rule,
regulation, order or consent decree of any regulatory authority (including
without limitation the Securities and Exchange Commission and The Nasdaq Stock
Market) having jurisdiction over the affairs of the Company. The Recipient
agrees that the Recipient will provide the Company with such information as is
reasonably requested by the Company or its counsel to determine whether the
issuance of Shares complies with the provisions of this section.
9. Investment Representation of Recipient.
     (a) The Recipient represents to the Company that the Recipient understands
that, unless at the time of exercise of the SSAR a registration statement under
the Securities Act of 1933, as amended, is in effect covering the Shares, as a
condition to the exercise of the SSAR the Company may require the Recipient to
represent that the Recipient is acquiring the Shares for the Recipient’s own
account only and not with a view to, or for sale in connection with, any
distribution of the Shares.
     (b) The Recipient understands and agrees that the certificate or
certificates representing any Shares acquired hereunder may bear an appropriate
legend relating to registration and resale under federal and state securities
laws.
10. Recoupment Right. [Section 10 language only for executive officers and vice
presidents] The Recipient acknowledges that if the Board of Directors of the
Company (including a Committee of the Board) determines that the Company’s
financials are restated due directly or indirectly to the fraud, ethical
misconduct, intentional misconduct or a breach of fiduciary duty by the
Recipient, the Board (or Committee) shall have sole discretion to take such
actions, as permitted by law, as it deems necessary to cancel the SSAR
and to recover all or a portion of any gains realized in respect of the SSAR,
provided such recovery cannot extend back more than three (3) years.
11. Binding Agreement; Transferability. This Agreement shall be binding upon and
inure to the benefit of any successor or successors of the Company and the
heirs, estate and Personal Representatives of the Recipient. The SSAR shall not
be transferable other than by will or the laws of descent and distribution, and
the SSAR may be exercised during the lifetime of the Recipient only by the
Recipient (or such other person as may be permitted to exercise an SSAR on
behalf of the Recipient).
12. Plan Controls. This Agreement is subject to all of the terms, conditions,
and provisions of the Plan as amended from time-to-time, and to such rules,
regulations, and interpretations of the Plan as may be adopted by the Committee
and in effect from time-to-time. In the event and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
above on its behalf by the executive officer thereunto duly authorized, and the
Recipient has hereunto below set his hand, all as of the day and year first
above written.

       
(Signature of Recipient)
   



 